NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                    No. 18-3729
                                   _____________

                              JONATHAN A. BOTEY,
                                      Appellant

                                          v.

                             ROBERT D. GREEN;
                           CONWELL CORPORATION;
                     FFE TRANSPORTATION SERVICES, INC.
                               _____________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            District Court No. 3-12-cv-01520
                   District Judge: The Honorable Robert D. Mariani

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 October 28, 2019

       Before: SMITH, Chief Judge, HARDIMAN, and PHIPPS, Circuit Judges

                              (Filed: October 29, 2019)
                              _____________________

                                      OPINION*
                             _____________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

       Jonathan Botey’s sports utility vehicle collided with a tractor-trailer driven by

Robert Green. The tractor-trailer was owned and/or leased by Conwell Corporation and

FFE Transportation Services, Inc. Botey sustained serious injuries and sued Green,

Conwell, and FFE, alleging negligence. The action was removed to the United States

District Court for the Middle District of Pennsylvania. A jury found that Green was not

negligent. As a result, the negligence claims against Conwell and FFE failed as a matter

of law. After the District Court denied Botey’s motion for a new trial, this timely appeal

followed.1 We will affirm.

       Botey raises five issues. First, he contends that the District Court erred by admitting

lay opinion testimony from eyewitnesses Derek Strauss and Gurjit Sanghera. Second,

Botey argues that the District Court erred by allowing the defense to utilize at trial a

videotape deposition of Strauss even though the defense could not satisfy the requirements

of Federal Rule of Civil Procedure 32(a)(4) for unavailable witnesses. Third, Botey asserts

the District Court erred by allowing defense counsel, who was not a medical practitioner,

to determine which portions of Green’s medical records were relevant to Green’s diagnosis

of dementia. Fourth, Botey claims that a new trial should be granted because the verdict

was against the weight of the evidence. Finally, Botey submits the District Court erred by

excluding evidence that Green, who Botey claims was suffering from dementia at the time

of the accident, had been driving “off route” in the days leading up to the accident.


1
 The District Court exercised jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441. We
exercise jurisdiction under 28 U.S.C. § 1291.
                                              2
       Although we generally review a district court’s denial of a motion for a new trial

for abuse of discretion, we exercise plenary review over questions of law. Klein v.

Hollings, 992 F.2d 1285, 1289 (3d Cir. 1993). Decisions to admit or exclude evidence are

also generally reviewed for abuse of discretion, yet our review of a district court’s

application of a legal standard, such as the Federal Rules of Evidence or the Federal Rules

of Civil Procedure, is plenary. Lippay v. Christos, 996 F.2d 1490, 1496 (3d Cir. 1993).

When a litigant contends that a new trial is warranted because the verdict is against the

weight of the evidence, however, our review is limited because

       [a] district court ought to grant a new trial on the basis that the verdict was against
       the weight of the evidence only where a miscarriage of justice would result if the
       verdict were to stand. . . . Where the subject matter of the litigation is simple and
       within a layman’s understanding, the district court is given less freedom to
       scrutinize the jury’s verdict than in a case that deals with complex factual
       determinations.

Klein, 992 F.2d at 1290.

       Our review has been facilitated by the District Court’s comprehensive 100-page

opinion that accompanied the denial of Botey’s new trial motion. The Court carefully

analyzed each issue Botey raised and, in an abundance of caution, explained alternative

grounds for denying Botey’s motion. For substantially the reasons set out by the District

Court, we conclude that the District Court did not commit legal error or abuse its discretion

in denying the motion for a new trial. While Botey contends that the verdict is against the

weight of the evidence, we disagree. The subject matter of this litigation was undeniably

“within a layman’s understanding.” Id. Because the evidence presented at trial was

“subject to two interpretations,” the trial judge appropriately rejected Botey’s contention


                                              3
that the jury’s verdict should be set aside.2 See id. at 1295. We will affirm the judgment

of the District Court.




2
 Although we will affirm for substantially the reasons given by the District Court, we feel
compelled to make two additional observations. First, with regard to the District Court’s
ruling allowing the presentation of the videotape deposition of Strauss, we note that the
District Court’s factual findings regarding the circumstances that necessitated use of the
videotape, particularly those pertaining to Appellant’s counsel’s credibility, are subject to
clear error review. EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 273 (3d Cir. 2010).
We conclude that there is no basis for disturbing those findings. Indeed, in our view, the
District Court wisely exercised its discretion in allowing the defense to utilize the videotape
deposition. Second, we note that Botey’s challenge to the District Court’s ruling regarding
the redaction, subject to a privilege log, of Green’s medical records, though set out as an
issue in his opening brief, is not supported by any legal authority. Accordingly, we deem
the issue forfeited. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).
                                              4